Citation Nr: 1009615	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for carpal tunnel syndrome of the right wrist. 

2.  Entitlement to a compensable initial disability rating 
for carpal tunnel syndrome of the left wrist.  

3.  Entitlement to a compensable initial disability rating 
for cubital tunnel syndrome, ulnar nerve, of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision the RO in Salt Lake 
City granted service connection in part for carpal tunnel 
syndrome of the right wrist, carpal tunnel syndrome of the 
left wrist, and for cubital tunnel syndrome, ulnar nerve, of 
the right elbow; and assigned separate noncompensable (zero 
percent) disability ratings for each of these three 
disabilities. 

The case subsequently transferred to the jurisdiction of the 
RO in St. Petersburg, Florida.  The Veteran submitted a 
timely notice of disagreement from the December 2006 rating 
decision in January 2007 initiating appeals as to the ratings 
assigned for the carpal tunnel syndrome of the right wrist 
and carpal tunnel syndrome of the left wrist.  The RO 
addressed these two claims in a July 2007 statement of the 
case, and then in September 2007 the Veteran submitted a 
substantive appeal (VA Form 9) perfecting claims for 
compensable disability ratings for the two (left and right) 
carpal tunnel syndrome issues.  

At the time she submitted the September 2007 substantive 
appeal, the Veteran also submitted a statement containing a 
timely notice of disagreement as to the December 2006 rating 
decision with respect to the initial zero percent disability 
rating assigned for cubital tunnel syndrome, ulnar nerve, of 
the right elbow.  The issue of entitlement to a compensable 
initial disability rating for cubital tunnel syndrome, ulnar 
nerve, of the right elbow is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right wrist is productive 
of no more than a mild incomplete paralysis.

2.  Carpal tunnel syndrome of the left wrist is productive of 
no more than a mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no more, for carpal tunnel syndrome of the right wrist, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2009).

2.  The criteria for a disability rating of 10 percent, but 
no more, for carpal tunnel syndrome of the left wrist, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
letters dated in March 2007, October 2007, and June 2008.  
These documents provided notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
that would provide a basis for the initial rating claims on 
appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in an August 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of her 
claims.  As such, she has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA most recently examined the Veteran for compensation 
purposes in November 2006 addressing the increased rating 
claims.  Findings from that examination are adequate for the 
purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  She also underwent 
VA neurological consultation evaluation in September 2007.  
There is no indication that the conditions under review here 
have worsened since these evaluations so as to require any 
additional examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
II. Initial Disability Ratings for Carpal Tunnel Syndrome of 
the Wrists

The following pertinent VA law and regulation applies in this 
case.  Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran. 38 
C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial ratings 
assigned at the time service connection was established, the 
Board must consider the initial rating for each, and, if 
indicated, the propriety of a staged rating from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  Thus, in deciding 
the claims below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.  
  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2009).  If the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, then a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6 (2009).  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of 
evidence to be considered by the Board, it is not dispositive 
of an issue.  The Board must evaluate all evidence in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (2009); 38 C.F.R. §§ 4.2, 4.6.

The Veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Veteran's carpal tunnel syndrome of the right wrist and 
carpal tunnel syndrome of the left wrist are each evaluated 
pursuant to diagnostic criteria contained in the Rating 
Schedule under the section for neurological conditions, and 
specifically diseases of the peripheral nerves pursuant to 
38 C.F.R. § 4.124a.

Neurological conditions of the peripheral nerves as this 
pertains to the case here, are ordinarily rated in proportion 
to the impairment of motor and sensory function; with 
consideration especially of complete or partial loss of use 
of one or more extremities, or of tremors.  In rating 
peripheral nerve injuries and residuals, attention should be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis. 
38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  With partial loss of use of one or more extremities 
from neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with the nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran's carpal tunnel syndrome of the right wrist and 
carpal tunnel syndrome of the left wrist are each evaluated 
at a noncompensable level (zero percent), under Diagnostic 
Code 8515, which addresses impairment of the median nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under that code:

A 10 percent rating is assigned for either the major or 
minor hand, if for the affected side, there is mild 
incomplete paralysis of the median nerve.  

A 30 percent rating is assigned for the major hand, and 
a 20 percent rating is assigned for the minor hand, if 
for the respective side, there is moderate incomplete 
paralysis. 

A 50 percent rating is assigned for the major hand, and 
a 40 percent rating is assigned for the minor hand, if 
for the respective side, there is severe incomplete 
paralysis. 
 
A 70 percent rating is assigned for the major hand, and 
a 50 percent rating is assigned for the minor hand, if 
for the respective side, there is complete paralysis of 
the median nerve with such manifestations as the hand 
inclined to the ulnar side; the index and middle fingers 
more extended than normal; considerable atrophy of the 
muscles of the thenar eminence; the thumb in the plane 
of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; 
the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles 
to the palm; weakened wrist flexion; and pain with 
trophic disturbances. 

38 C.F.R. § 4.124a, Diagnostic Code 8515.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation. 38 C.F.R. § 4.71, Plate I. 

The following factual background is material to the claim on 
appeal.  The report of an August 2006 VA examination (prior 
to discharge from service) shows that, regarding the right 
wrist, the Veteran reported a history of carpal tunnel 
syndrome bilaterally, which had been present for 14 years.  
She reported complaints of tingling and numbness of the 
fingers at all 10 fingers; weakness of the fingers; and 
constant symptoms.  Treatment consisted of orthopedic 
strapping wrist stabilizers, which elevated the pain.  She 
reported that as a result, she could not write or type or 
hold things in the right hand after two hours of continued 
use.

With respect to the left wrist, the Veteran indicated she had 
a multi-year history of carpal tunnel syndrome, apparently 
since 1992.  She reported complaints of tingling and numbness 
and weakness of all of the fingers; and the symptoms occurred 
intermittently, and lasting one week.  The number of attacks 
within the past year was two.  Flare-ups limited her ability 
to hold things comfortably and drive.

The examination report shows that the right hand was the 
dominant upper extremity.  Examination of the wrists showed 
no signs of edema, effusion, weakness, tenderness redness, 
heat, abnormal movement or guarding of movement, bilaterally.  

Range of motion study of the wrist joints showed the 
following ranges in degrees, with normal range for each plane 
shown in parentheses.  On the right and left the respective 
ranges of motion: for dorsiflexion (70), was 40 and 60; for 
palmar flexion (80), was 60 and 70; for radial deviation 
(20), was 20 and 20; and for ulnar deviation (45), was 45 and 
45.  The Veteran had pain at each of these terminal ranges 
except that she had no pain on the left side with 
dorsiflexion or palmar flexion.  

The report contains notation that on both sides, the joint 
function was additionally limited on repetitive use by pain, 
fatigue, weakness, lack of endurance, incoordination; and 
pain was the major function impact.  This resulted in zero 
degrees of additional limitation of joint function.   

Neurological examination of the upper extremities revealed 
that motor and sensory functions were within normal limits.  
Results of X-ray examination of the left and right hand were 
within normal limits.   

After examination the report contains diagnoses: (1) For the 
right wrist, of bilateral carpal tunnel syndrome; with 
subjective findings of aching pain in the wrist and tingling 
and numbness in the hands; and objective findings of 
decreased and painful range of motion of the wrist and 
positive Tinel's sign and/or positive Phalen's test.  (2) For 
the left arm, the examiner stated essentially that a 
diagnosis was not possible because of an overlay of 
symptomatology involving a diagnosis of cubital tunnel 
syndrome bilateral elbows involving the ulnar nerve.

Service treatment records and military medical records after 
discharge, dated through January 2007 show that problem lists 
included carpal tunnel syndrome.  X-ray findings were noted 
as unremarkable for examination of the wrists.  

When seen in November 2006 for complaints regarding carpal 
tunnel syndrome, physical examination the hands showed a full 
range of motion with no thenar atrophy, bilaterally.  
Bilaterally, the wrists showed tenderness on palpation of the 
dorsal aspect; and Tinel's sign of the median nerve was 
negative.  Phalen's maneuver showed numbness/tingling in the 
median nerve distribution on both wrists; with additional 
symptoms on the left of mild numbness in fingers after 45 
seconds of the maneuver involving digits 2 to 5.  Posterior 
wrist symptoms were more pronounced on the right wrist with 
the maneuver.

The report of an electromyograph (EMG) study of the upper 
extremities showed that nerve conduction study was remarkable 
for slowing of ulnar nerve conduction velocities in the elbow 
to wrist segments bilaterally.  There was mild slowing of 
both median nerve sensory responses and delay of the left 
ulnar late response.  The assessment was that there was some 
component of carpal tunnel syndrome but it appears to have a 
mixed picture with some possible ulnar nerve pathology.  The 
diagnosis (provisional) was carpal tunnel syndrome. 

The report of a September 2007 VA neurology consultation 
shows that the Veteran reported complaints of having 
intermittent numbness in the right hand that was greater than 
in the left hand; with associated cold sensation and pain.  
The report contains findings from nerve conduction studies of 
the bilateral median nerve for motor and sensory function, 
ulnar nerve for motor and sensory function, and radial nerve 
for sensory function.  

The right median sensory study suggested possible slowing 
across the wrist, but the two confirmatory studies did not 
reflect this.  The median motor response was within normal 
limits and not significantly different from the other side.  
Nerve conduction studies were within normal limits otherwise.  
The electrodiagnostic interpretation was that this was a 
normal study.  In this regard, the report noted: (1) there 
was no convincing electrodiagnostic evidence for carpal 
tunnel syndrome on either side; and the ulnar studies 
appeared within normal limits; and (2) there was no 
convincing electrodiagnostic evidence in the right upper 
extremity for radiculopathy.

On consideration of the foregoing evidence in light of the 
applicable law and regulation, a 10 percent disability rating 
and no more is warranted for the carpal tunnel syndrome of 
the right wrist, and a 10 percent disability rating and no 
more is warranted for the carpal tunnel syndrome of the left 
wrist.  There is competent evidence of at least sensory 
involvement, bilaterally.  The Veteran, who is competent to 
make such a finding, has reported such complaints as tingling 
and numbness resulting from the left and right wrist carpal 
tunnel syndrome disabilities.  As there is competent medical 
evidence of sensory involvement, bilaterally, a rating 
reflecting at least mild impairment is warranted for both 
wrists.  38 C.F.R. § 4.124a.  
 
These findings support at least a 10 percent evaluation for 
each wrist disability under Diagnostic Code 8515.  However, 
the evidence does not show that the symptoms are productive 
of more than mild incomplete paralysis of the median nerve, 
so as to warrant a disability rating in excess of 10 percent 
for either wrist disability.  The record does not show 
symptoms for either wrist that would approximate a disability 
picture of moderate incomplete paralysis of the median nerve) 
for either so as to warrant a rating of 30 percent on the 
right or 20 percent on the left.  

In this regard, at the August 2006 VA examination, 
neurological examination revealed that both motor and sensory 
functions were within normal limits.  When seen in November 
2006, examination showed a full range of motion with no 
thenar atrophy, bilaterally; EMG showed only "mild" slowing 
of both median nerve sensory responses.  At the September 
2007 VA neurology consultation, the Veteran reported having 
only intermittent numbness.  A right median sensory study 
suggested possible slowing across the wrist but this was not 
confirmed by two other studies, and the median motor response 
was within normal limits.  The finding was that nerve 
conduction studies were within normal limits otherwise; and 
the examiner opined that there was no convincing 
electrodiagnostic evidence for carpal tunnel syndrome on 
either side.

The Board thereby concludes that the overall neurological 
symptomatology of either wrist disability approximates mild 
symptoms warranting 10 percent disability ratings for each; 
however, the preponderance of the evidence is against a 
higher rating for the neurological symptomatology of either 
wrist.  

Given that the symptoms for each wrist have been relatively 
consistent since the effective date of service connection, a 
10 percent disability rating and no more is warranted for the 
entire period of service connection.  Fenderson, supra.

The Board has considered whether a higher rating for either 
wrist disability is feasible by evaluating the disability 
under any potentially relevant diagnostic code criteria other 
than that of Diagnostic Code 8515.  As the two carpal tunnel 
syndrome disabilities are associated with the anatomical 
locations of the left and right wrist joints, the Board has 
considered whether a higher disability rating than 10 percent 
is warranted for either wrist disability under diagnostic 
criteria for rating musculoskeletal conditions.  

However, applicable diagnostic criteria under 38 C.F.R. § 
4.71a pertaining to range of motion/weakness of the ankle and 
foot, do not afford disability ratings in excess of the 10 
percent assigned here unless there is evidence of ankylosis 
of a wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215 (2009).  The evidence does not show that condition for 
either wrist.

The above determinations are based on application of 
pertinent provisions of the VA's Rating Schedule.  The Board 
also considered whether it would be proper to refer the case 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  But the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.

There is no showing that the Veteran's service-connected 
bilateral wrist disabilities reflect so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than that awarded here-10 percent for 
each-on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) for any period 
since the Veteran submitted her claim for service connection 
that was granted in the rating decision on appeal as to the 
initially assigned ratings.

Moreover, the conditions are not, separately or in 
combination, shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In view of the foregoing, the Board finds that a 10 percent 
disability rating and no more is warranted; the preponderance 
of the competent medical and lay evidence of record is 
against a disability rating in excess of 10 percent for 
eczematoid dermatitis.



ORDER

A 10 percent rating for carpal tunnel syndrome of the right 
wrist is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 10 percent rating for carpal tunnel syndrome of the left 
wrist is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In the December 2006 rating decision, the RO granted service 
connection for cubital tunnel syndrome, ulnar nerve, of the 
right elbow, and awarded that disability a noncompensable 
disability rating.  Subsequently, the Veteran submitted a 
notice of disagreement from the December 2006 rating decision 
as to the assigned noncompensable rating. Thus, because the 
Veteran has filed a notice of disagreement, a remand to the 
RO is necessary in order for the RO to issue a statement of 
the case on the claim for a compensable initial disability 
rating for cubital tunnel syndrome, ulnar nerve, of the right 
elbow.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the 
case as to the issue of entitlement to a 
compensable initial disability rating for 
cubital tunnel syndrome, ulnar nerve, of 
the right elbow.  Ensure that the 
statement of the case is sent to the 
latest address of record for the Veteran.  
Inform the Veteran that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


